DETAILED ACTION
This Action is in response to the Amendment for Application Number 17075397 received on 10/05/2021.
Claims 1-11 are presented for examination.
Claim 11 is newly added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-7 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smaldone et al. (US 20190332440).


receiving a new processing task to be performed within a new processing task’s time limit (Smaldone, [0015], “receiving a request to perform an administrative task”, [0015], Smaldone disclosed, “A policy associated with the received administrative task is determined”, “required completion time”;  See also [0016] which explains a policy includes attributes including a “completion requirement time”) while one or more current processing tasks are being executed on one or more current processing tasks’ scheduled resources, the current processing tasks having been scheduled respectively based on one or more current processing tasks’ configurations and which are to be performed respectively within one or more current processing tasks’ time limits (Smaldone, [0015], Smaldone disclosed “A resource monitor monitors resources used by a plurality of user work tasks and the resource monitor. If any administrative tasks are running, resources used by the administrative tasks are also monitored.”;  Such amounts to the administrative task being received while “user work tasks”, “resource monitor” and other “administrative tasks” are currently being executed; [0015], Smaldone explicitly disclosed that both administrative tasks and production work tasks have associated policies therewith;  As explained above, [0016] disclosed a policy includes completion requirement time;  Therefore all tasks involved in Smaldone include a completion requirement time);
determining whether or not it is possible to perform the new processing task within the new processing task’s time limit in a case that execution of the one or more current processing tasks is continued based on the one or more current processing 
based on determining that it is determined that it is not possible to perform the new processing task within the new processing task’s time limit in the case that execution of the one or more current processing tasks is continued based on the one or more current processing tasks’ configurations, partially releasing the one or more current processing tasks’ scheduled resources so as to still enable performing the one or more current processing tasks respectively within the one or more current processing tasks’ time limits on one or more current processing tasks’ remaining resources (Saldone, [0015], “A resource scheduler dynamically reallocates one or more resources from a work task in the plurality of work tasks to the execution of the received administrative task, in response to a triggering condition of the policy”; By reallocating one or more resources from a work task, it is evident that such includes the embodiment that a work task may have many resources and reallocating only one allows the work 
performing the one or more current processing tasks on the one or more current processing tasks’ remaining resources (Saldone, [0015], “A resource scheduler dynamically reallocates one or more resources from a work task in the plurality of work tasks to the execution of the received administrative task, in response to a triggering condition of the policy”; By reallocating one or more resources from a work task, it is evident that such includes the embodiment that a work task may have many resources and reallocating only one allows the work task to continue being processed with the remaining allocated resources; Such is consistent with Fig.4 which shows a flow chart in which only partial resources needed are reallocated, thereby allowing both the administrative task and work task to be processed according to the policy);  and
performing the new processing task on released resources obtained by the partially releasing of the one or more current tasks’ scheduled resources (Saldone, [0015], “A resource scheduler dynamically reallocates one or more resources from a work task in the plurality of work tasks to the execution of the received administrative task, in response to a triggering condition of the policy”; By reallocating one or more resources from a work task, it is evident that such includes the embodiment that a work task may have many resources and reallocating only one allows the work task to continue being processed with the remaining allocated resources; Such is consistent with Fig.4 which shows a flow chart in which only partial resources needed are 
	Claim 9 recites a data processing system comprising processing circuitry adapted to carry out the method steps according to claim 1.  Claim 10 recites a non-transitory computer readable medium comprising a computer program comprising instructions which, when the computer program is executed by a computer, cause the computer to carry out the steps of the method according to claim 1.
	Smaldone disclosed both a data processing system and non-transitory computer readable medium for performing the limitations above (Smaldone, [0059]-[0063]).
	Therefore claims 9 and 10 are rejected under the same rationale as applied above.

Regarding claim 2, Smaldone disclosed the data processing method according to claim 1, the method comprising:
based on determining that it is possible to perform the new processing task within the new processing task’s time limit in the case that execution of the one or more current processing tasks is continued on the one or more current processing tasks’ scheduled resources, continuing execution of the one or more current processing tasks on the one or more current processing tasks’ scheduled resources (Smaldone, [0037], “If the current resource management resource assignment 230 will meet the resource requirements for the administrative command indicated in the policy, then method 300 continues at 345”;  That is, administrative task is processed while the 

Regarding claim 4, Smaldone disclosed the data processing method according to claim 1, further comprising: translating the new processing task and the new processing task’s time limit into a quality of service (QoS) requirement (Smaldone, [0013], Smaldone disclosed resource allocation policies preset for specific management functions, i.e. administrative tasks, to which the policies may follow a QoS scheme;  [0014], resources are allocated in accordance with an administrative resource management quality of service;  By the teachings of Smaldone receiving an administrative task, and applying the corresponding QoS policy, such is a translation of the received administrative task into a QoS requirement).

Regarding claim 6, Smaldone disclosed the data processing method according to claim 1, further including: 
measuring resources on which the new processing task is performed (Smaldon, [0015], Smaldone disclosed “The quantity of resources required for the administrative task can be estimated, based at least in part on the specified completion time, and/or previous completion time, and quantity of the resource previously used to complete the administrative task”);
based on the measured resources, obtaining a new processing task’s configuration (Smaldone, [0015], “While the administrative task is executing the policy up on which the resource requirements were determined can be updated”; and 


Regarding claim 7, Smaldone disclosed the data processing method according to claim 1, wherein at least one of the new processing task and the one or more current processing tasks is a communication task (Smaldone, [0014], Smaldone disclosed multiple task types which include communication tasks).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smaldone et al. (US 20190332440) in view of Benayon et al. (US 20120046984).

Regarding claim 5, Smaldone disclosed the data processing method according to claim 1.  While Smaldone also disclosed the concept of estimating resources needed to process tasks (Smaldone, [0015]), Smaldone did not explicitly disclose performing the new processing task and the one or more current processing tasks within a resource scheduling simulation.
	In an analogous art, Benayon disclosed performing tasks within a resource scheduling simulation (Benayon, [0011], Benayon disclosed “resource usage calculation for process simulation”, [0015], in which “Each task in a simulated process may use a number of resources, and each of these resources is scheduled according to its availability schedule”).
	One of ordinary skill in the art would have been motivated to combine the teachings of Smaldone and Benayon as they both involve teachings specific to resource allocation techniques, and as such they are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the tiem the invention was filed to incorporate the simulation technique of Benayon within the teachings of Smaldone in order to provide additional ways for estimating resources needed to process tasks, resulting in increase efficiency of the resource allocation process as a whole.

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smaldone et al. (US 20190332440) in view of Rajan et al. (US 20180159801).

Regarding claim 8, Smaldone disclosed the data processing method according to claim 1, including wherein the data is processed on a first node among the plurality of nodes by performing the new processing task (Fig. 1, Storage Appliances 200, [0025]-[0026]).
	Smaldone did not explicitly disclose determining a communication path including a plurality of nodes by which data is to be transferred, wherein the data processing method comprises: selecting a communication protocol for forwarding the data to a second node of the plurality of nodes, and after performing of the new processing task, forwarding the data to a next node using the selected communication protocol .
In an analogous art, Rajan disclosed determining a communication path including a plurality of nodes by which data is to be transferred, and the data processing method comprises: selecting a communication protocol for forwarding the data to a second node of the plurality of nodes, and after performing of the new processing task, forwarding the data to a next node using the selected communication protocol (Rajan, [0008], Rajan disclosed service chain processing, in which a Virtual Network Function processes task data and forwards the data to the next VNF sequentially per the sequential order as specified in the SFC VNF order; [0030] Rajan disclosed the VNFs using Open Flow protocol, and therefore includes selecting the protocol for forwarding such data).
One of ordinary skill in the art would have been motivated to combine the teachigns of Rajan with Smaldone as they both relate to task processing, and as such are within similar environments.
.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With regards to claim 3, while the teachings of Smaldone disclosed the data processing method according to claim 1, Smaldon did not explicitly disclose wherein a minimum of the one or more processing tasks’ remaining resources is calculated as:
(a total data volume - an already processed data volume) / (a data rate * a remaining time within a current processing task’s time limit), respectively per the one or more current processing tasks, wherein the data rate is based on the respective one of the current processing tasks’ configuration, wherein the one or more current processing tasks’ time limits comprise the current processing task’s time limit, and
wherein resources obtained by releasing the one or more current processing tasks’ resources are a difference between the one or more current processing tasks’ scheduled resources and the one or more current processing tasks’ remaining resources.


Response to Arguments
Applicant’s arguments and amendments filed on 10/05/2021 have been carefully considered but they are not deemed fully persuasive.  
The limitation at issue recites, "partially releasing the one or more current processing tasks’ scheduled resources so as to still enable performing the one or more current processing tasks respectively within the one or more current processing tasks’ time limits on one or more current processing tasks’ remaining resources".
Applicant's argument is with respect to the second portion of this limitation, "so as to still enable performing the one or more current processing tasks respectively within the one or more current processing tasks’ time limits on one or more current processing tasks’ remaining resources", to which Applicant asserts, “ There is no teaching of Smaldone—either implicitly or explicitly— that discloses releasing resources of tasks with lower priority while still enabling the performing of the one or more current processing tasks respectively within the one or more current processing tasks’ time limits, as the independent claim 1 requires. Indeed, because these are low priority tasks that are released, it is more probably that they are delayed or not performed at all” [Response, 8]. 
Examiner respectfully disagrees.

The second portion of the limitation (indicated above) is recited in a manner that is result based.  That is, this second portion expresses the intended result of a process step positively recited without requiring any particulars as to how the result is achieved.
The limitation does not require any particulars for how the result of “so as to still enable performing the one or more current processing tasks respectively within the one or more current processing tasks’ time limits on one or more current processing tasks’ remaining resources”, is achieved other than the initial portion of the limitation, which requires "partially releasing the one or more current processing tasks’ scheduled resources".
As the rejection clearly shows, Smaldone disclosed partially releasing the resources, as claimed, at [0015], “A resource scheduler dynamically reallocates one or more resources from a work task in the plurality of work tasks to the execution of the received administrative task, in response to a triggering condition of the policy”.  By reallocating one or more resources from a work task, it is evident that such includes the embodiment that a work task may have many resources and reallocating only one allows the work task to continue being processed with the remaining allocated resources. Such is consistent with Fig.4 which shows a flow chart in which only partial resources needed are reallocated.

The rejection is therefore respectfully maintained.
It is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu et al. (US 20180255137) disclosed the concept of managing allocation of resources involving resource agents having priority for allocation purposes, in which a resource manager 310 may release at least some of the resource units allocated to the resource agent 312 to allow those resource units to be allocated to different resource agents 312 ([0076]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/Primary Examiner, Art Unit 2443